                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge Raymond P. Moore

Civil Action No. 1:17-cv-3171-RM-NRN

Board of County Commissioners for
Douglas County Colorado,

       Plaintiffs-Counterclaim Defendant,

       v.

Crown Castle USA, Inc., and
T-Mobile West LLC,

       Defendants-Counterclaim Plaintiffs.

______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This case involves efforts by a wireless telephone provider (T-Mobile) and a facilities

infrastructure company (Crown Castle) to make modifications to an existing cellular telephone

antenna installation in Douglas County, Colorado. Generally, there is a tension between wireless

telephone companies’ desire to expand coverage and local governments’ will to maintain zoning,

historic, and aesthetic standards. Congress has passed legislation, and the Federal

Communications Commission (“FCC”) has issued regulations, providing mechanisms for the

resolution of these competing interests. This dispute zeroes on whether or not the County

properly denied Defendants’ antenna modification application and the legal effect of

communications (and silence) between them. Briefing on Defendants’ objections to the

recommendation (ECF No. 86) on the parties’ cross-motions for summary judgment is

incomplete. At present, the Court is concerned only with whether Defendants’ 42 U.S.C. § 1983

Amended Counterclaim survives the County’s motion to dismiss.
  I.   BACKGROUND

       After the County initiated this action seeking declaratory relief, Defendants filed three

amended counterclaims (ECF No. 28, at 13–30), from which the Court takes the following

material allegations to be true for the purposes of the County’s present motion to dismiss.

(Motion, ECF No. 30.)

       A. Counterclaim Allegations

       T-Mobile provides telecommunications, commercial mobile radio, and personal and

advanced wireless services to businesses and the general public. (Am. Countercl. ¶¶ 16, 19.)

Crown Castle owns, operates, and maintains an infrastructure network, upon which its

customers, like T-Mobile, have situated facilities that provide these wireless services. (Id. ¶ 14.)

A wireless facility serves a particular geographic area and normally consists of several antennas,

which may be attached to a tower, monopole, or other structure in public right-of-way or private

utility easements, along with ancillary equipment necessary for the operation of that facility. (Id.

at 20–21.) T-Mobile must periodically upgrade and modify its existing facilities, including

through adding capacity, using new technologies, and adding new spectrum bands as authorized

by the FCC. (Id. at 23.)

       Federal law permits, but limits, a local government’s control over modifications to

wireless facilities, including its ability to deny applications to construct those modifications. See

47 U.S.C. § 1455 (“Spectrum Act”); see also 47 U.S.C. § 332. “[A] State or local government

may not deny, and shall approve, any eligible facilities request [(“EFR”)] for a modification of

an existing wireless tower or base station that does not substantially change the physical

dimensions of such tower or base station.” 47 U.S.C. § 1455(a)(1). FCC regulations require a

local government to approve EFR applications within 60 days of their submission (“shot clock”).



                                                 2
47 C.F.R. § 1.6100(c)(2).1 The 60-day period may only be tolled by mutual agreement between

the local government and applicant or if the local government determines that the application is

incomplete. 47 C.F.R. § 1.6100(c)(3). If an application is incomplete, the local government must

provide written notice of that circumstance, including what information is missing, within 30

days of the application submission. 47 C.F.R. § 1.6100(c)(3)(i). When the applicant submits

supplemental information, the shot clock resumes running, and the local government has 10 days

to notify the applicant of any further deficiencies. 47 C.F.R. § 1.6100(c)(3)(ii)–(iii). If a local

government fails to timely approve or deny an EFR, “the [EFR] shall be deemed granted. The

deemed grant does not become effective until the applicant notifies the applicable reviewing

authority in writing after the review period has expired (accounting for any tolling).” 47 C.F.R. §

1.6100(c)(4). Applicants subject to adverse decisions by local governments may bring claims

related to this process in any court of competent jurisdiction within 30 days of such decision. 47

U.S.C. § 332(c)(7)(B)(5); 47 C.F.R. § 1.6100(c)(5).

        The County provides a form for submitting EFRs. (Am. Countercl. ¶ 32.) On April 27,

2017, Crown Castle, on behalf of T-Mobile, submitted an EFR application to the County to

modify a communications tower located at 4545 E. Highway 86, Castle Rock, CO, 80104

(“Application”). (Id. ¶ 25.) That tower uses concealment panels to hide the antennas and

associated equipment from view, reducing the visual impact of the tower, and the Application

proposed to modify the tower by replacing and adding facilities that would grow the concealment

shroud from 18 inches to 38 inches wide and from 10 feet to 11 feet high—increasing the height

of the tower from 35 feet to 36 feet. (Id. ¶¶ 26–27.) Following the modification, the

communications tower would still use concealment panels to hide the antennas and associated

1
    In their briefing, the parties cite these regulations as 47 C.F.R. § 1.40001, which was redesignated as 47 CFR §
    1.6100. 83 FR 51886 (Oct. 15, 2018).

                                                         3
equipment from view, and no antennas or associated equipment would be visible following the

modification. (Id. ¶¶ 30–31.) The Application—which expressly noted that it was an EFR as

recognized by federal law and was not merely for pre-submittal review—included a cover letter,

project narrative, photo simulation, preliminary drawings, structural analysis, an application fee,

and letters of authorization from the tower and land owners. (Id. ¶¶ 33, 36–37.) The Application

further explained why Defendants believed the modification satisfied the federal EFR

requirements. (Id. ¶ 38.) On May 4, 2017, a planning technician with the County Department of

Community Development (“Department”) confirmed that he received the EFR Application and

sent Crown Castle a site-improvement plan to redline and return. (Id. ¶¶ 40–41.)2 On May 18,

2017, Crown Castle returned a redlined site improvement plan to Douglas County. (Id. ¶ 43.)

Although it had submitted a complete application earlier, Defendants agreed to treat the 60-day

shot clock as beginning on May 18, 2017, when the redlined site improvement plan was returned.

(Id. ¶ 44.)

        On June 22, 2017, Defendants met with staff from the County to discuss the Application.

(Id. ¶ 45.) On June 29, 2017, the County sent Defendants a document with the heading

“Presubmittal Review” containing comments on the Application.3 (Id. ¶ 46.) The County

specified that its “design standards for personal wireless communication facilities do not support


2
    See also Am. Countercl. ¶ 69 (“The Douglas County Department of Community Development acknowledged
    that it received the application materials, including the Application for Eligible Facilities Request.”). Other than
    communicating by letter with the Assistant County Attorney when disagreement arose over whether the
    proposal would substantially change the existing structure, Defendants have not alleged that they had any
    contact with any County personnel or officials outside of the Department of Community Development
    (“Department”). Nor have they alleged any decision by that or any other department outside the context of the
    singular application at issue here.
3
    While the County previously took the position that Defendants had not submitted a formal application before
    the June 22, 2017 review, it has changed course, and the parties now agree that the Application was submitted
    pursuant to the EFR process and complete by at least May 18, 2017. (See, e.g., Compl. ¶¶ 54–57, ECF No. 1;
    Am. Countercl. ¶¶ 25–62.) However, because it takes the position that the proposed modifications would
    “substantially change” the existing structure, the County does not consider it to be a true EFR (i.e., an eligible
    facilities request).

                                                          4
a 38 [inches] canister or pole diameter for this site,” because “[a]n expansion to 38 [inches] no

longer provides a stealth design” and that the “original cell site was approved and constructed as

a stealth utility pole.” (Id. ¶ 47.) The County suggested that “[s]ince the proposed design does

not meet the approval standards, we recommend that you consider alternative designs or

locations that can accommodate the increased antennas and other equipment in a stealth

manner.” (Id.) The County went on: “In this instance, the monopole is directly visible to the

adjoining state highway and several surrounding residential and agricultural properties. A stealth

windmill or silo design could be an appropriate choice for this location.” (Id. at Ex. F, ECF No.

15-6, at 3.) While the document contains language indicating that Defendants could submit

additional materials, the parties agree that the Application had been complete since May 18,

2017. (Id. ¶ 68.) Defendants maintain that this “Presubmittal Review” document was not a

formal denial of the Application and an EFR. (Id. ¶ 48.)

        On July 11, 2017, Defendants and the County exchanged e-mails regarding alternative

designs, and the County reiterated its concerns with the Application as submitted. (Id. ¶¶ 52–53.)

On October 24, 2017, counsel for T-Mobile sent a letter to the County explaining its position that

the County’s conclusions concerning the Application were incorrect. Specifically, T-Mobile

argued that the modifications comprehended by the Application would not “substantially change

the existing structure” within the meaning of federal law. (Id. ¶ 55, Ex. G.) That letter also stated

that “it constitutes T-Mobile’s response to” the “Presubmittal Review, requesting additional

information.” T-Mobile took the position that the “Presubmittal Review” was not a final

decision, but it had instead tolled the 60-day shot clock, and “T-Mobile is therefore restarting the

shot clock” with its provision of additional information. (Id. at Ex. G.)4


4
    While the October 24, 2017 letter represents itself as providing “additional information,” the Court sees no such
    additional information contained therein other than additional argument in support of the same information and

                                                         5
        On November 7, 2017, fourteen days later, the County sent a letter to Defendants

reiterating its claim that the submittal would result in a substantial modification of the tower, and

stating that the shot clock did not apply because T-Mobile submitted a “Presubmittal Review

Request,” not a formal EFR application. (Id. ¶ 58.)5 This letter unequivocally iterates the

County’s position that Defendants’ submission was not a valid EFR:

                 What had appeared as an innocuous unused pole with nothing on it
                 (thus the “stealth” designation) would change into what is clearly
                 some sort of wireless communications facility with a large cylinder
                 located at the top. Exasperating this proposed new condition is the
                 location in a highly visible and trafficked urbanized area. This
                 would clearly ‘defeat the concealment elements’ as contemplated
                 in 47 C.F.R. § 1.40001(b)(7)(v) and is therefore a ‘substantial
                 change’ that does not qualify for approval under 47 U.S.C. §
                 1455(a)(1).

(ECF No. 28-8.) On November 14, 2017, Defendants responded, taking the position that it had

submitted an EFR subject to the shot clock and the County’s presubmittal review process was

unlawful. (Id. ¶ 59.) On December 1, 2017, Defendant sent the County another letter, in which it

submitted that the shot clock had run on November 18, 2017, Defendants’ Application was

“deemed granted” as a matter of law, and Defendants intended to commence construction. (Id. ¶

60–61.) The County did not issue a permit for Defendants’ modification. (Id. ¶ 62.)

        B. Procedural Posture

        On December 29, 2017, the County filed this action seeking declaratory relief, invoking

the Court’s federal question jurisdiction. (Compl., ECF No. 1.) Generally, the County asks this

Court to confirm that it did, in fact, deny the Application; the Application is no longer subject to

challenge; and that Defendants’ letter notice that the Application is “deemed granted” is of no


    proposals contained in the original Application. (Compare Am. Countercl. Ex A with id. Ex. G.) While the
    letter may provide additional characterization of the previously submitted materials, it is incontrovertible that
    Defendants never provided any information concerning the proposal after May 18, 2017.
5
    But see note 2, supra.

                                                         6
legal effect. (Compl. at 23–24.) On January 23, 2018, Defendants answered and filed three

counterclaims. (See generally Am. Countercl.) Counterclaim One alleges a violation of 47

U.S.C. § 1455, specifically that the County misinterpreted the act and failed to approve a

proposal that would not allegedly effect a substantial change. (Id. ¶¶ 105–21.) Counterclaim

Three alleges an illegal prohibition by the County of Defendants’ ability to provide wireless

services. (Id. ¶¶ 126–29.) Counterclaim Two alleges, in toto:

                                         COUNT TWO
                                  Violation of 42 U.S.C. § 1983

               122. Applicants incorporate Paragraphs 1-104 above as if fully
               restated herein.
               123. [47 U.S.C. § 1455] creates a federal right because it requires
               State and local governments to approve a wireless carrier’s eligible
               facilities request.
               124. Douglas County’s Department of Community Development’s
               failure to approve Applicants’ Application constitutes an official
               action by Douglas County.
               125. By failing to approve Applicants’ Application, Douglas
               County has deprived Applicants of a right, privilege, or immunity
               secured by the Constitution and laws, specifically Section 6409, in
               violation of 42 U.S.C. § 1983.

(Id. ¶¶ 117–19.) The County moved to dismiss Counterclaim Two (See generally Motion; Reply,

ECF No. 40) and Defendants opposed. (Response, ECF No. 35.) Magistrate Judge Neureiter

considered the Motion and recommended that it be granted. (Recommendation, ECF No. 72.)

The parties’ have also filed cross-motions for summary judgment on all claims, including

Counterclaim Two. (ECF Nos. 61, 62.) Those motions were fully briefed, and the magistrate

judge has recommended that summary judgment be entered in favor of the County. (ECF No.

86.) Defendants filed an unopposed motion for an extension of time to file objections to the

magistrate judge’s report and recommendation, which this Court granted. (ECF No. 88.) Those

objections are due April 2, 2019. (Id.)



                                                7
 II.   ANALYSIS

       The Court reviews timely objections to a magistrate judge’s recommendation de novo.

Fed. R. Civ. P. 72(b)(3). At issue here is whether Counterclaim Two states a plausible claim

upon which relief can be granted against the familiar (and difficult) showing required to invoke

local government liability pursuant to 42 U.S.C. § 1983 set forth in Monell v. Dep’t of Soc.

Servs. of City of New York, 436 U.S. 658 (1978), and its progeny.

       A. Plausibility Pleading

       The County argues that Count Two of the Counterclaim should be dismissed pursuant to

Fed. R. Civ. P. 12(b)(6) for failure to state a claim. The relevant legal inquiry on such a motion is

ubiquitous and routine. A court must accept as true all well-pleaded factual allegations in the

complaint, view those allegations in the light most favorable to the plaintiff, and draw all

reasonable inferences in the plaintiff’s favor. Brokers’ Choice of America, Inc. v. NBC

Universal, Inc., 757 F.3d 1125, 1135–36 (10th Cir. 2014). But a plaintiff must allege “plausible”

entitlement to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–556 (2007). Conclusory

allegations are insufficient. See Cory v. Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009). The

pleading must “nudge[ a plaintiff’s] claims across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570. “In determining the plausibility of a claim, [courts] look to the

elements of the particular cause of action.” Safe Streets Alliance v. Hickenlooper, 859 F.3d 865,

878 (10th Cir. 2017) (citation, internal quotation marks, and alteration omitted). Of course, a

court’s analysis on a motion to dismiss is limited to the four corners of the pleading at issue,

together with any incorporated attachments thereto. Mobley v. McCormick, 40 F.3d 337, 340

(10th Cir. 1994); Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009).




                                                 8
       B. Local Government Liability Under Monell and its Progeny

       Section 1983 demands that

               [e]very person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory . . . subjects,
               or causes to be subjected, any citizen of the United States or other
               person within the jurisdiction thereof to the deprivation of any
               rights, privileges, or immunities secured by the Constitution and
               laws, shall be liable to the party injured in an action at law, suit in
               equity, or other proper proceeding for redress.

In Monell, the Supreme Court enunciated the rule for imposing Section 1983 liability on a

governmental entity: A plaintiff must identify “a government’s policy or custom” that caused the

injury. Monell, 436 U.S. at 694. In later cases, the Supreme Court required a plaintiff to show

that the policy was enacted or maintained with deliberate indifference to an almost inevitable

constitutional injury. See Brown, 520 U.S. 397, 403 (1997); see also City of Canton v.

Harris, 489 U.S. 378, 389 (1989). Thus, there are three elemental showings that a plaintiff must

plausibly allege: (1) official policy or custom, (2) causation, and (3) state of mind. Schneider v.

City of Grand Junction Police Dep’t, 717 F.3d 760, 769–70 (10th Cir. 2013). The Court will

briefly discuss each in turn.

               1. Official Policy or Custom

       In Monell, the Supreme Court found that “Congress did not intend municipalities to be

held liable unless action pursuant to official municipal policy of some nature caused a

constitutional tort.” 436 U.S. at 691. “[I]t is when execution of a government’s policy or custom,

whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury that the government as an entity is responsible under §

1983.” Id. at 694. “The ‘official policy’ requirement was intended to distinguish acts of

the municipality from acts of employees of the municipality, and thereby make clear that



                                                 9
municipal    liability    is   limited     to   action    for   which   the    municipality   is   actually

responsible.” Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986) (emphasis in original). A

challenged practice may be deemed an official policy or custom for Section 1983 municipal-

liability purposes if it is a formally promulgated policy, a well-settled custom or practice, a final

decision    by    a      municipal       policymaker,     or    deliberately   indifferent    training   or

supervision. Schneider, 717 F.3d at 770.

                 2. Causation

       To establish the causation element, the challenged policy or practice must be “closely

related to the violation of the plaintiff’s federally protected right.” Id. This requirement is

satisfied if the plaintiff shows that “the municipality was the ‘moving force’ behind the injury

alleged.” Brown, 520 U.S. at 404. Defendants here must therefore “demonstrate a direct causal

link between the municipal action and the deprivation of federal rights.” Id. As with so-called

supervisory liability discussed above, municipal liability in a Section 1983 case cannot be

established on a theory of vicarious liability. “Where a plaintiff claims that the municipality has

not directly inflicted an injury, but nonetheless has caused an employee to do so, rigorous

standards of culpability and causation must be applied to ensure that the municipality is not held

liable solely for the actions of its employee.” Id. at 405. “The causation element is applied with

especial rigor when the municipal policy or practice is itself not unconstitutional, for example,

when the municipal liability claim is based upon inadequate training, supervision, and

deficiencies in hiring.” Schneider, 717 F.3d at 770.




                                                     10
              3. State of Mind

       “[A] plaintiff seeking to establish municipal liability on the theory that a facially lawful

municipal action has led an employee to violate a plaintiff’s rights must demonstrate that the

municipal action was taken with ‘deliberate indifference’ as to its known or obvious

consequences.” Brown, 520 U.S. at 407; see also City of Canton, 489 U.S. at 389.

              The deliberate indifference standard may be satisfied when the
              municipality has actual or constructive notice that its action or
              failure to act is substantially certain to result in a constitutional
              violation, and it consciously or deliberately chooses to disregard
              the risk of harm. In most instances, notice can be established by
              proving the existence of a pattern of tortious conduct. In a narrow
              range of circumstances, however, deliberate indifference may be
              found absent a pattern of unconstitutional behavior if a violation of
              federal rights is a highly predictable or plainly obvious
              consequence of a municipality’s action or inaction[.]

Barney v. Pulsipher, 143 F.3d 1299, 1307–08 (10th Cir. 1998) (internal citations omitted).

       C. Defendants have failed to allege facts that, even if true, plausibly support County
          liability.

       As the Recommendation surmised, Section 1983 claims against a local government

involve two showings. Assuming a plaintiff has a statutory right that may be enforced via

Section 1983, to prevail, it must establish “that a municipal employee committed a constitutional

violation [or violation of a federal right], and [ ] that a municipal policy or custom was the

moving force behind the constitutional deprivation.” Myers v. Bd. of Cnty. Comm’rs of

Oklahoma Cnty., 151 F.3d 1313, 1316 (10th Cir. 1998). In their initial briefing, the parties

focused heavily on Monell liability, principally analyzing whether the Department is a final

policymaker. But the Recommendation altered course, avoided Monell, and found that Section

1983 is not an appropriate vehicle for enforcement of limits on local authority to restrict

telecommunication installations. See City of Rancho Palos Verdes v. Abrams, 544 U.S. 113



                                               11
(2005) (holding that an individual could not enforce Telecommunications Act limitations on

local zoning authority via Section 1983). (Recommendation at 9–10.) The Objection presents a

thorough rebuttal to the magistrate judge’s position, arguing that the remedial scheme at issue in

Abrams that evidenced congressional intent to foreclose Section 1983 recovery with respect to

the Telecommunications Act does not extend to the Spectrum Act, which contains no internal

remedial structure. (See generally Objection.) However, despite this Objection, the Court need

not decide whether Section 1983 is an appropriate enforcement mechanism for alleged violations

of the Spectrum Act because Defendants have fallen woefully short of alleging Monell liability.6

        Assuming that the Spectrum Act requires local governments to approve EFRs,7 which

invests Defendants with some “right” that was violated, Defendants make no claim whatsoever

that this case involves an actual formally promulgated policy, well-settled custom or practice, or

deliberately indifferent training regime of any violative practice. Counterclaim Two states only

that the “County’s Department of Community Development’s failure to approve Applicants’

Application constitutes an official action by Douglas County.” (Am. Countercl. ¶ 124.). As

restated in the Response, Defendants argue only that “[b]ecause [the Department] designed the

process for reviewing eligible facilities requests and is the sole body responsible for reviewing

these requests, the staff are final policymakers for Douglas County, and the County is therefore

responsible for their actions.” (Response at 4.) This threadbare conclusion is not supported by

any well-pleaded allegations.




6
    In its response to the Objection, the County argued both that (1) Section 1983 is not an appropriate enforcement
    mechanism and (2) Defendants have not pleaded a claim for governmental liability under Monell. (See
    generally Objection Response.)
7
    The definition of an “eligible facilities request” pre-supposes that such a proposal will not “substantially
    change” an existing fixture. 47 U.S.C. § 1455(a)(2); 47 C.F.R. § 1.6100(b)(3). While the parties clearly disagree
    as to whether the Application was a true EFR, the Court assumes that the County is required to approve EFRs.

                                                        12
       Initially, the Court notes that Defendants’ reformed argument that the Department

“designed the process” at issue here appears only in the Response, and Defendants have no

business polluting otherwise insufficient allegations with ex post briefing argument. Looking

only to the Amended Counterclaim, and not beyond, the Court can find no allegations that even

describe the Department’s authority, operations, conduct, practices, procedures, or customs.

Defendants do nothing to nudge their unadorned conclusion that the Department is a final

policymaker from conceivable to plausible.

       But assuming that Defendants were permitted to salvage Counterclaim Two with

additional explication, they misapprehend entirely the “final policymaker” theory of

governmental liability elucidated by the Supreme Court. In Pembaur, the Court established that

actions taken by a municipality’s final policymakers may give rise to municipal liability, but

only insofar as those acts were fairly equivocal as acts of the governmental institution itself. The

Court held “that municipal liability under § 1983 attaches where—and only where—a deliberate

choice to follow a course of action is made from among various alternatives by the official or

officials responsible for establishing final policy with respect to the subject matter in question.”

Pembaur, 475 U.S. at 469. “The fact that a particular official—even a policymaking official—

has discretion in the exercise of particular functions does not, without more, give rise to

municipal liability based on an exercise of that discretion.” Id. at 481–83. Going deeper, the

Court made clear that “whether an official had final policymaking authority is a question of state

law.” Id. at 483. The Tenth Circuit has identified three factors to consider when deciding whether

someone has final policymaking authority: “(1) whether the official is meaningfully constrained

by policies not of that official’s own making; (2) whether the official’s decisions are final—i.e.,

are they subject to any meaningful review; and (3) whether the policy decision purportedly made



                                                13
by the official is within the realm of the official’s grant of authority.” Randle v. City of Aurora,

69 F.3d 441, 448 (10th Cir. 1995).

       Taking the allegations in the Amended Counterclaims to be true, the Court is only

plausibly convinced of one fact—namely, that the Department had some degree of autonomy to

determine, upon submission of an EFR application, whether the proposal contained therein

would substantially change an existing structure. But as stated in Pembaur, the existence of that

discretion, without more, is not enough to confer upon a government liability for the isolated

actions of its employees. Moreover, as the County correctly points out, and the Amended

Complaint conveniently omits, the Department’s decisions are not final. Under Colorado law, the

County is required to provide for a Board of Adjustment to hear appeals of any Department

decisions. Colo. Rev. Stat. Ann. § 30-28-117(1); see also Colo. Rev. Stat. Ann. § 30-28-

118(1)(a) (“Appeals to the board of adjustment may be taken by any person aggrieved by his

inability to obtain a building permit or by the decision of any administrative officer or agency

based upon or made in the course of the administration or enforcement of the provisions of the

zoning resolution.”).

       Finally, the allegations in the Amended Counterclaim severely undermine a showing that

the County or Department acted with deliberate indifference to an almost certain violation of

Defendants’ rights. There is no question that denying EFR applications containing proposals that

would cause substantial change is a facially lawful endeavor. Defendants’ pleading, if true,

suggest that the County extended itself beyond the call in order to assist Defendants in

complying with its restrictions by building a proper EFR application. Moreover, the County was

not at all sluggish in its responses to Defendants or cryptic in its reasoning. In fact, arguably, it is

Defendants, not the County, who are to blame for any indifference to what they believe is their



                                                  14
right. Again, arguably, the County isn’t to blame for Defendants’ choice to sleep on this issue for

many months. In any event, County indifference has not been adequately pleaded.

III.   CONCLUSION

       Counterclaim Two provides too little and Defendants’ arguments in support of it go too

far. To allow Counterclaim Two to move forward would forsake Monell and its progeny to

confer respondeat superior liability upon the County for the isolated decision of a single actor on

a single occasion. Therefore, the Court does not need to address the main thrust of the

Recommendation. The Court ADOPTS, in result only, the Recommendation (ECF No. 72) and

GRANTS the Motion (ECF No. 30). Amended Counterclaim Two is DISMISSED with

prejudice.



       DATED this 26th day of March, 2019.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                15
